June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            5500 GRIGGS, Appellant

NO. 14-15-00151-CV                          V.

                        FAMCOR OIL, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Famcor Oil,
Inc., signed, November 21, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, 5500 Griggs, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.